MITCHELL, Senior Judge
(concurring):
I concur in the principal opinion. A staff judge advocate advice should be professional, completed staff work that accurately and even-handedly tells the convening authority the important aspects of the case. This is more consistent with a quasi-judicial capacity which ought to characterize the role of the convening authority. This requires some thoughtful draftsmanship, not blind application of boilerplate. When matters not required to be included by law are included in the document, they must nonetheless be stated accurately. If I use the phrase “write it all” so as to incorporate the notion of correctness, then as pen goes to paper staff judge advocates would do well to remember an old adage. “IF YOU WRITE AT ALL, WRITE IT ALL. FOR THE LAW ASSUMES YOU WRITE IT ALL, IF YOU WRITE AT ALL.”
Judge HOLDER (absent).